         Case 1:20-cv-01734-KBJ Document 18 Filed 08/24/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                                   )
ENVIRONMENTAL INTEGRITY PROJECT, et )
al.                                                )
                             Plaintiffs,           )
                                                   )
      v.                                           ) Case No. 1:20-cv-01734-KBJ
                                                   )
ANDREW WHEELER, in his official capacity as )
Administrator of the U.S. Environmental Protection )
Agency, et al.,                                    )
                             Defendants.           )
__________________________________________)


            NOTICE OF FILING ANSWER IN RESPONSE TO COMPLAINT

       Pursuant to this Court’s Order, ECF No. 4, Defendants Andrew Wheeler, in his official

capacity as Administrator of the U.S. Environmental Protection Agency, the U.S. Environmental

Protection Agency, R.D. James, in his official capacity as Assistant Secretary of the Army (Civil

Works), and the U.S. Army Corps of Engineers hereby provide notice that they intend to file an

answer to the complaint, ECF No. 1, by the deadline of August 31, 2020.


Dated: August 24, 2020                       Respectfully submitted,

                                             /s/ Phillip R. Dupré         .
                                             PHILLIP R. DUPRÉ
                                             Trial Attorney
                                             Environmental Defense Section
                                             Environment and Natural Resources Division
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Washington, DC 20044
                                             phillip.r.dupre@usdoj.gov
                                             (202) 616-7501




                                                1
         Case 1:20-cv-01734-KBJ Document 18 Filed 08/24/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this 24th day of August, 2020, I filed the foregoing via the

Court’s CM/ECF system, which served a notice of electronic filing on counsel of record.



                                              /s/ Phillip R. Dupré            .




                                                 2
